Citation Nr: 1821229	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for service-connected migraine headaches, currently evaluated as 30 percent disabling.

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Air Force from November 2004 to November 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Winston-Salem, North Carolina Regional Office (RO) which, in pertinent part, granted service connection for migraine headaches, evaluated at 10 percent disabling. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  A July 2014 letter from the Veteran's employer indicated that due to the service-connected headaches, she had taken 144 hours of annual and sick leave over the previous two years.  Further discussion of a TDIU can be found in the REMAND section below.  

Accordingly, a claim for TDIU has been raised and the appeals are REMANDED to the AOJ.


REMAND

The Veteran contends her service-connected migraine headaches (migraines) are more severe than the currently assigned 30 percent disability rating.  In a May 2013 rating decision, the RO granted service connection for migraines and assigned a 10 percent disability rating.  The Veteran filed a timely notice of disagreement and in a May 2013 rating decision the RO assigned 30 percent disability rating for the service-connected migraines.  In July 2014, the Veteran perfected the appeal.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last underwent a VA examination to determine the nature and severity of the service-connected migraines in October 2012.  While the passage of time alone does not warrant a new examination, given it has been over five years since the last examination, and the complaints of worsening, the Board finds that a current examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Next, it appears the Veteran primarily receives medical treatment through the VA.  The most recent VA treatment records associated with the electronic claims file are from June 2012.  38 U.S.C.A § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, a remand is necessary to associate current VA treatment records with the electronic claims file.

Regarding a TDIU rating, it is unclear whether the Veteran is still employed, and if so, whether that work constitutes marginal employment.  To date, the Veteran has not submitted a VA Form 21-8940.  However, as previously mentioned, a July 2014 letter from the Veteran's employer indicated that she was employed as a Program Support Assistant.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information about any employment she has had since 2012.  Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

2.  Associate all VA treatment records since June 2012 with the electronic claims file.

3.  Following the above-directed development, schedule the Veteran for a VA examination with an appropriately qualified medical professional to determine the severity of the service-connected migraine headaches.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and any necessary tests should be conducted.

	The examiner should also comment on the effect of the migraine headaches on the Veteran's employability. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After undertaking the above development and any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim and the claim for a TDIU in light of any additional evidence added to the record.  If any benefits sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).






